PER CURIAM.
Defendant was tried and convicted of breaking and entering with intent to commit larceny and with larceny of an air jack. He has raised two points on appeal for this court to consider. The first is the insufficiency of the evidence to sustain defendant’s conviction and the second is ineffective assistance of counsel. As to the first point, we hold there was substantial evidence presented at trial to convict the defendant of the crimes charged. The second point on appeal, ineffective assistance of counsel, may not be properly raised before this court for the first time on direct appeal when it was not ruled upon by the trial court. State v. Barber, 301 So.2d 7 (Fla.1974).
However, this opinion should not be construed as prohibiting defendant from raising this argument before the trial court by the proper vehicle of a Fla.R.Crim.P. 3.850 motion.
IT IS SO ORDERED.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.